DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the IDS, filed on 10/7/2021, and the amendment, arguments and remarks, filed on 4/22/2020, in which claim(s) 2-23 is/are presented for further examination.
Claim(s) 2, 8-10 and 23 has/have been amended.
Claim(s) 1 has/have been previously cancelled.
Claim(s) 2-12, 14, 15 and 20-23 is/are allowed (renumbered 1-17).

Response to Amendments
Applicant’s amendment(s) to claim(s) 2 has/have been accepted.  Support was found in at least [0044] and [0045] of the specification.
Applicant’s amendment(s) to claim(s) 8 has/have been accepted.  Support was found in at least [0044] and [0045] of the specification.
Applicant’s amendment(s) to claim(s) 9 has/have been accepted.  Support was found in at least [0044] and [0045] of the specification.
Applicant’s amendment(s) to claim(s) 23 has/have been accepted.  Support was found in at least [0044] and [0045] of the specification.
Applicant’s amendment(s) to claim(s) 10 has/have been accepted.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 10/7/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Max Colice, Registration No. 65,634, at (617) 947-7280 on 7/2/2021.
Please amend the claims, filed on 4/22/2021, as follows:
1.	(Canceled).
2.	(Currently Amended) A method of splitting a first index atom in a plurality of atoms in a distributed database, the distributed database comprising a plurality of nodes, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory, one node in the plurality of nodes being designated as a chairman for the first index atom and including a chairman’s instance of the index atom, the method comprising:
splitting, by the chairman, a portion of the chairman’s instance of the first index atom into a chairman’s instance of a second index atom;
broadcasting, by the chairman, an index split message to each node in the plurality of nodes including a corresponding instance of the first index atom;
receiving, at the chairman, a message to insert a key value into the second index atom;

receiving, at the chairman, a split done message from each node in the plurality of nodes including a corresponding instance of the first index atom, the split done message indicating that a portion of the corresponding instance of the first index atom has been split into [[a]] the corresponding instance of the second index atom;
in response to receiving the split done message from each node in the plurality of nodes including a corresponding instance of the first index atom, terminating, at the chairman, rebroadcasting the message; and
broadcasting, by the chairman, an index split done message to each node in the plurality of nodes including a corresponding instance of the first index atom.
3.	(Previously Presented) The method of claim 2, wherein splitting the portion of the chairman’s instance of the first index atom further comprises:
selecting a split key value for the first index atom, the split key value defining a first set of key values in the first index atom and a second set of key values in the first index atom; 
creating the chairman’s instance of the second index atom; and 
moving the second set of key values from the chairman’s instance of the first index atom to the chairman’s instance of the second index atom.
4.	(Previously Presented) The method of claim 3, wherein splitting the chairman’s instance of the first index atom further comprises:

5.	(Previously Presented) The method of claim 4, further comprising, at each node in the plurality of nodes including a corresponding instance of the first index atom:
deleting the second set of key values from the corresponding instance of the first index atom;
retrieving from the chairman the corresponding instance of the second index atom; and
sending the corresponding split done message to the chairman.
6.	(Currently Amended) The method of claim 2, wherein the index split message includes instructions from the chairman to each node in the plurality of nodes including the corresponding instance of the first index atom to split their corresponding instances of the first index atoms.
7.	(Previously Presented) The method of claim 2, wherein the index split done message represents an acknowledgement indicating that the corresponding instance of the first index atom in each node in the plurality of nodes including the corresponding instance of the first index atom has been split.
8.	(Previously Presented) The method of claim 2, wherein the chairman receives the message to insert the key value before receiving the corresponding split done message from each node in the plurality of nodes including a corresponding instance of the first index atom.
9.	(Previously Presented) The method of claim 8, further comprising:
inserting the key value into the second index atom before the corresponding split done message is received from each node in the plurality of nodes including a corresponding instance of the first index atom.

11.	(Previously Presented) The method of claim 10, further comprising, in response to determining that the message is duplicate, dropping or ignoring the message.
12.	(Currently Amended) A method of splitting an index atom in a plurality of atoms in a distributed database, the distributed database comprising a plurality of nodes, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory, one node in the plurality of nodes being designated as a chairman for the index atom and including a chairman’s instance of the index atom, the chairman’s instance of the index atom representing data and/or metadata stored in the distributed database, the method comprising:
selecting a split key value for the index atom, the split key value defining a first set of key values in the source atom and a second set of key values in the target atom;
creating, by the chairman, a chairman’s instance of a target atom;
moving the second set of key values from the chairman’s instance of the index atom to the chairman’s instance of the target atom;
transmitting, by the chairman to at least a subset of nodes in the plurality of nodes, instructions to split the index atom, each node in the at least a subset of nodes including a corresponding instance of the index atom;
splitting, by a first node in the at least a subset of nodes, a first instance of the index atom into a first instance of a source atom and a first instance of a target atom;
transmitting, from the first node to the chairman, an acknowledgement indicating that the first instance of the index atom has been split;
receiving, at the chairman, a message to process a record associated with a key value in the second set of key values before receiving the acknowledgement at the chairman;
rebroadcasting the message from the chairman’s instance of the source atom to the chairman’s instance of the target atom and/or from the first instance of the source atom to the first instance of the target atom;
terminating the rebroadcasting after the chairman receives the acknowledgement; and
transmitting, from the chairman to the at least a subset of nodes, a message indicating the index atom has been split.
13.	(Canceled).
14.	(Currently Amended) The method of claim [[13]] 12, wherein splitting the chairman’s instance of the index atom further comprises:
truncating the chairman’s instance of the source atom at the split key value.
15.	(Previously Presented) The method of claim 14, wherein splitting by the first node the first instance of the index atom further comprises:
deleting the second set of key values from the first instance of the source atom; and
retrieving, from the chairman, the first instance of the target atom.
16.	(Canceled).
17.	(Canceled).
18.	(Canceled).
19.	(Canceled).
20.	(Previously Presented) The method of claim 12, wherein the acknowledgement comprises an index split done message indicating that a corresponding instance of the index atom has been split.

at the chairman:
splitting the first copy of the first index atom into a first copy of a pair of siblings;
transmitting, to other nodes in the plurality of nodes, instructions to split respective local copies of the first index atom, the respective local copies of the first index atom being replicas of the first copy of the first index atom on the other nodes;
rebroadcasting a message involving the first index atom received at one sibling in the pair of siblings from the other sibling in the pair of siblings;
receiving, from the other nodes in the plurality of nodes, respective acknowledgements that the respective local copies of the first index atom have been split;
in response to receiving the respective acknowledgements, terminating the rebroadcasting of the message involving the first index atom; and
broadcasting a split done message to the other nodes in the plurality of nodes, the split done message indicating that the respective local copies of the first index atom have been split;
at each of the other nodes in the plurality of nodes:
into respective copies of the pair of siblings in response to the instructions to split the respective local copies of the first index atom; and
transmitting, from the other nodes in the plurality of nodes to the chairman, the respective acknowledgements that the respective local copies of the first index atom have been split; and
at a first node in the plurality of nodes:
receiving [[a]] the message involving the first index atom before receiving the split done message from the chairman;
determining whether a copy of the message exists in a bit map;
upon determining that the copy of the message exists, dropping or ignoring the message;
upon determining that the copy of the message does not exist, entering the message to the bit map; and
processing the message before receiving the split done message from the chairman.
22.	(Previously Presented) The method of claim 21, wherein receiving the message involving the first index atom at the first node in the plurality of nodes occurs after the first index atom receives the instructions to split respective local copies of the first index atom from the chairman and before the first index atom receives the split done message from the chairman.
23.	(Previously Presented) The method of claim 8, wherein the chairman receives the message to insert the key value into the second index atom after splitting the portion of the chairman’s instance of the first index atom.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the limitations of claim 2.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“splitting, by the chairman, a portion of the chairman’s instance of the first index atom into a chairman’s instance of a second index atom;
broadcasting, by the chairman, an index split message to each node in the plurality of nodes including a corresponding instance of the first index atom;
receiving, at the chairman, a message to insert a key value into the second index atom;
rebroadcasting the message from the corresponding instance of the first index atom to a corresponding instance of the second index atom at each node in the plurality of nodes including the corresponding instance of the first index atom, the message causing each node in the plurality of nodes having a corresponding instance of the second index atom to insert the key value into the corresponding instance of the second index atom;
receiving, at the chairman, a split done message from each node in the plurality of nodes including a corresponding instance of the first index atom, the split done message indicating that a portion of the corresponding instance of the first index atom has been split into the corresponding instance of the second index atom;
in response to receiving the split done message from each node in the plurality of nodes including a corresponding instance of the first index atom, terminating, at the chairman, rebroadcasting the message; and
broadcasting, by the chairman, an index split done message to each node in the plurality of nodes including a corresponding instance of the first index atom.”.
Claim(s) 12 and 21 recite(s) features similar to those of claim 2 and is/are allowed for at least the same reasons.
The dependent claims, which depend directly or indirectly upon claim(s) 2, 12 and 21, are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 2, 12 and 21 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipates nor renders obvious the recited combination.
The application is still deemed allowable after consideration of the IDS, filed on 10/7/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Pertinent prior art was discovered, but does neither anticipate nor render obvious the claimed subject matter.
Liu et al. discloses demand multicast and unicast using controlled flood multicast communications.  However, Liu does not disclose the described and highlighted major features in independent claim 2.
Lomet discloses a data system with distributed tree indexes and maintaining the indexes.  However, Lomet does not disclose the described and highlighted major features in independent claim 2.
Maier et al. discloses a relational database system with high data availability during table data restructuring.  However, Maier does not disclose the described and highlighted major features in independent claim 2.
Mankad et al. discloses processing a database replica.  However, Mankad does not disclose the described and highlighted major features in independent claim 2.
Singer discloses continuous random access points.  However, Singer does not disclose the described and highlighted major features in independent claim 2.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: October 20, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152